DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-17 are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “temperature sensor” as per Claim 1 and “method for measuring a temperature” as per Claim 14 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities: the acronym “LEDs” in line 1 should be “light emitting diodes (LEDs)” in the first instance.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Berlien (US Patent No. 6,039,728), further in view of Simaan (US Pub. No. 2011/0230894).

As per Claim 1, Larkin discloses a surgical robotic system (2104) (Figs. 3, 21A; ¶147-148, 244-246), comprising
a robotic device (2118) (Fig. 21A; ¶246) having
a first robotic arm (1740a) having a plurality of robotic arm actuators (as per “6 DOF” in ¶201) (Fig. 17B; ¶201-202); and
a second robotic arm (1740b) having a plurality of robotic arm actuators (as per “6 DOF” in ¶201) (Fig. 17B; ¶201-202);
a camera assembly (1756/1850) having a camera housing (1852) (Figs. 17B, 18C; ¶201-202, 208-209) for mounting
a first camera element (1854a) (Fig. 18C; ¶209);
a second camera element (1854b) (Fig. 18C; ¶209);
a light source (1856) (Fig. 18C; ¶209); and
wherein the camera assembly (1756/1850) and the robotic device (2118) are sized and configured to be inserted within a patient (2122) (Figs. 3, 17B, 18C, 21A, 25B; ¶147, 201-204, 208-209, 244-246, 269).
Larkin further discloses: an embodiment in which the structure on which the LEDs (1856) are mounted carries cooling fluid in order to keep each LED (1856) within an acceptable temperature range (¶233-234); and  an embodiment in which a joint (1858) operates to pivot the distal end (1852) of the guide tube (1834) so as to change the field of view direction of the imaging system (1850) (Figs. 18C-D; ¶209).  Larkin does not expressly disclose:
a temperature sensor for measuring a temperature of a portion of an external environment or of a portion of the camera housing;
a pan and tilt system coupled to the camera housing for providing at least two degrees of freedom of movement of the camera housing.
Berlien discloses a catheter system (1:11-25) in which a thermostat (32) responsive to a temperature sensor (as per “temperature sensor in return line 34” in 5:54-58) operates to pump cooling fluid past an optical waveguide (2) (Figs. 1a, 2; 5:17-60).  The system operates to controllably remove waste heat (1:38-49, 5:54-60).  Like Larkin Berlien is concerned with surgical instruments.
Simaan discloses an insertable robot system (100) (Fig. 1; ¶6, 37) that includes a vision module (220) (Fig. 2; ¶42).  In one embodiment, the vision module (220) includes cameras (401, 402) that have three degrees of freedoms for pan, tilt, and zoom adjustments (Fig. 4A; ¶46).  In this way, the system offers an anthropomorphic setup (¶51).  Like Larkin, Simaan is concerned with surgical instruments.
Therefore, from these teachings of Larkin, Berlien, and Simaan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Berlien and Simaan to the system of Larkin since doing so would enhance the system by: controllably removing waste heat; and providing an anthropomorphic setup.
Applying the teachings of Berlien and Simaan to the system of Larkin would involve a system including “a temperature sensor for measuring a temperature of a portion of an external environment or of a portion of the camera housing” in that that cooling system of Larkin would be informed by the control system of Berlien.
Further, the system would involve “a pan and tilt system coupled to the camera housing for providing at least two degrees of freedom of movement of the camera housing” in that the imaging system of Larkin would be modified to include functionality as per Simaan.

As per Claim 5, the combination of Larkin, Berlien, and Simaan teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the light source (1856) comprises LEDs (Fig. 18C; ¶209) and is positioned between (relative to transverse axis of guide tube 1834) the first and second camera elements (1854a, 1854b) in the camera housing (1852) for illuminating the portion of the external environment (Fig. 18C; ¶208-209).

As per Claim 6, the combination of Larkin, Berlien, and Simaan teaches or suggests all limitations of Claim 1.  Larkin further discloses a first camera sensor (2206/2326) coupled to the first camera element (1854a) that is configured to measure at least one of a position and an orientation of the first camera element (1854a) (Figs. 18C, 22A, 23; ¶208-209, 250-255, 259-264).

As per Claim 7, the combination of Larkin, Berlien, and Simaan teaches or suggests all limitations of Claim 6.  Larkin further discloses a second camera sensor (2206/2326) coupled to the second camera element (1854b) that is configured to measure at least one of a position and an orientation of the second camera element (1854b) (Figs. 18C, 22A, 23; ¶208-209, 250-255, 259-264).

As per Claim 8, the combination of Larkin, Berlien, and Simaan teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the camera housing (1852) further comprises a cooling subsystem (as per “may carry cooling fluid” in ¶233) for cooling the portion of the camera housing (1852) to maintain a temperature of the portion of the camera housing (1852) within a preselected temperature range (as per “acceptable temperature range” in ¶234) (¶233-234).

As per Claim 9, the combination of Larkin, Berlien, and Simaan teaches or suggests all limitations of Claim 8.  Larkin further discloses a controller (2202, 2210, 2212, 2214) (Fig. 22A; ¶250-255).
Larkin does not expressly disclose wherein the controller is for receiving an output signal generated by the temperature sensor indicative of a temperature of the portion of the camera housing and for generating an output control signal for controlling the cooling subsystem to cool the portion of the camera housing so as to maintain the temperature of the camera housing within the preselected range.
See rejection of Claim 1 for discussion of Berlien.
Therefore, from these teachings of Larkin, Berlien, and Simaan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Berlien and Simaan to the system of Larkin since doing so would enhance the system by: controllably removing waste heat; and providing an anthropomorphic setup.
Applying the teachings of Berlien and Simaan to the system of Larkin would involve a system including “a controller for receiving an output signal generated by the temperature sensor indicative of a temperature of the portion of the camera housing and for generating an output control signal for controlling the cooling subsystem to cool the portion of the camera housing so as to maintain the temperature of the camera housing within the preselected range” in that the cooling system of Larkin would be informed by the control system of Berlien as adapted for operation within the system of Larkin.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Berlien (US Patent No. 6,039,728), further in view of Simaan (US Pub. No. 2011/0230894), further in view of Maahs (US Pub. No. 2006/0189845).
As per Claim 2, the combination of Larkin, Berlien, and Simaan teaches or suggests all limitations of Claim 1.  Larkin does not expressly disclose wherein each of the first and second camera elements are configured to rotate freely within the camera housing.
Maah discloses a tissue manipulation assembly (10) in which a visualization platform (18) cooperates with two manipulator arms (20, 22) (Fig. 1; ¶76, 83-84).  In one embodiment, the visualization platform (18) includes an imaging assembly (370) in which an articulable imaging element (372) may be rotated relative to structure of the imaging assembly (370) (Figs. 31A-B; ¶149-152).  In this way, the element (372) is configured to facilitate imaging of various tissue regions without having to reposition the entire assembly (¶151).  Like Larkin, Maahs is concerned with surgical instruments.
Therefore, from these teachings of Larkin, Berlien, Simaan, and Maahs, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Maahs to the system of Larkin as modified in view of Berlien and Simaan since doing so would facilitate imaging of various tissue regions.  Applying the teachings of Maahs to the system of Larkin as modified in view of Berlien and Simaan would involve a system “wherein each of the first and second camera elements are configured to rotate freely within the camera housing” in that the imaging system of Larkin would be modified in view of the teachings of Maahs.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Berlien (US Patent No. 6,039,728), further in view of Simaan (US Pub. No. 2011/0230894), further in view of Maahs (US Pub. No. 2006/0189845), further in view of Kikuchi (US Pub. No. 2014/0221748).

As per Claim 3, the combination of Larkin, Berlien, Simaan, and Maahs teaches or suggests all limitations of Claim 2.  Larkin does not expressly disclose wherein each of the first and second camera elements are configured to include a wide angle optical subsystem for providing a wide angle visualization of the portion of the external environment.
Kikuchi discloses an endoscope device (1) including image capture elements (7) (Fig. 1; ¶39, 43-44).  In one embodiment, the image capture elements (7) are coupled to a wide angle image capture element (38) (Fig. 25a-b; ¶90-91).  In this way, the operative field surrounding the stereoscopically viewed subject A can be checked in order to facilitate endoscopic operation (¶90).  Like Larkin, Kikuchi is concerned with surgical imaging.
Therefore, from these teachings of Larkin, Berlien, Simaan, Maahs, and Kikuchi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kikuchi to the system of Larkin as modified in view of Berlien, Simaan, and Maahs since doing so would enhance the system by facilitating endoscopic operation.  Applying the teachings of Kikuchi to the system of Larkin as modified in view of Berlien, Simaan, and Maahs would involve a system “wherein each of the first and second camera elements are configured to include a wide angle optical subsystem for providing a wide angle visualization of the portion of the external environment” in that the imaging system of Larkin as modified in view of Simaan and Maahs would be coupled with the wide angle image system as per Kikuchi.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Berlien (US Patent No. 6,039,728), further in view of Simaan (US Pub. No. 2011/0230894), further in view of Maahs (US Pub. No. 2006/0189845), further in view of Moustier (US Pub. No. 2004/0169726).

As per Claim 4, the combination of Larkin, Berlien, Simaan, and Maahs teaches or suggests all limitations of Claim 2.  Larkin does not expressly disclose wherein each of the first and second camera elements are configured to include an aspherical optical subsystem for providing a vertical visualization range and a horizontal visualization range that is narrower relative to the vertical visualization range of the portion of the external environment.
Moustier discloses a system for obtaining images with a digital camera (20) having a fish-eye objective lens (21) and transmitting the images to a computer (22) comprising a screen (23) (Fig. 6; ¶81-82).  In one embodiment, the fisheye-objective lens (21/30) includes cylindrical lenses (L7, L8) having an axis of revolution perpendicular to the optical axis (Fig. 11; ¶136-138).  In operation the cylindrical lenses (L7, L8) operate to perform ellipsoidal distortion in order to stretch the image along the perpendicular axis of the axis of the cylinder (¶133-134, 139).  In this way, the system operates to increase the resolution of the image lengthwise (¶134).  Like Larkin, Moustier is concerned with endoscopy (¶158).
Therefore, from these teachings of Larkin, Berlien, Simaan, Maahs, and Moustier, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Moustier to the system of Larkin as modified in view of Berlien, Simaan, and Maahs since doing so would adapt the system for increasing resolution in a specified direction.  Applying the teachings of Moustier to the system of Larkin as modified in view of Berlien, Simaan, and Maahs would involve a system “wherein each of the first and second camera elements are configured to include an aspherical optical subsystem for providing a vertical visualization range and a horizontal visualization range that is narrower relative to the vertical visualization range of the portion of the external environment” in that the imaging system of Larkin would be modified to include the lens structure as per Moustier that provides the effect as per Moustier.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Berlien (US Patent No. 6,039,728), further in view of Simaan (US Pub. No. 2011/0230894), further in view of Mizuno (US Patent No. 5,876,325).
As per Claim 10, the combination of Larkin, Berlien, and Simaan teaches or suggests all limitations of Claim 9.  Larkin further discloses wherein the controller (2202, 2210, 2212, 2214) includes machine readable memory having instructions that when executed cause the controller (2202, 2210, 2212, 2214) to generate images (as per operation of controller 2212) based on information received from the camera assembly (1704/1756/1856) (Figs. 17, 17B, 18C, 22A; ¶198-199, 201-202, 208-209, 250-255).
Larkin does not expressly disclose, but Mizuno teaches:
a head-mounted display (208) configured to display images (as per 213a, 213b) generated by the controller (207) (Figs. 25A-25C, 28, 29A-B; 18:45-19:24, 20:33-23:2);
a first tracking sensor (as per sensor coordinate system 167) configured to track at least one of a position in space of the head-mounted display (208) relative to a first reference point (165) or an orientation in space of the head-mounted display (208) relative to the first reference point (165) (Figs. 25A-25C, 28, 29A-B; 18:45-19:24, 20:33-23:2), wherein the pan and tilt system (as per bending section 337) is configured to adjust the field of view of the camera assembly (210a, 210b) in response to information from the first tracking sensor (as per sensor coordinate system 167) about changes in at least one of the position or the orientation in space of the head-mounted display (208) relative to the first reference point (165) (Figs. 25A-25C, 28, 29A-B; 18:45-19:24, 20:33-23:2);
a second tracking sensor (as per 52 in each of 163, 164) configured to track a series of changes in a position of a portion of an arm of a user (116) (Figs. 11-13, 22B, 25A; 13:41-14:34, 17:39-18:6, 18:45-19:24);
wherein the controller (31, 32, 207) further includes instructions that when executed determine a series of positions and orientations (as per 12) of at least two of the plurality of robot arm actuators (11) of the robotic device (3, 4) in response to the series of changes in the position of the portion of the arm of the user (116) based on degrees of freedom of a human arm (as per output of per 52 in each of 163, 164), whereby the determined series of positions and orientations (as per 12) of the plurality of robot arm actuators 11) of the robotic device (3, 4) replicate a motion achievable by the human arm (Figs. 1, 11-13, 25A; 8:55-9:56, 13:41-14:34, 18:45-19:24); and
at least one servomotor (554, 555) configured to adjust at least one of positions or orientations of at least one of the plurality of robot arm actuators (11) to cause the robotic device (3, 4) to follow the series of changes in position (as per output of per 52 in each of 163, 164) in of the portion of the arm of the user (116) according to the determined series of the positions and the orientations of the at least two of the plurality of robot arm actuators (11) of the robotic device (3, 4), so that at least one of the plurality of robot arm actuators (11) of the robotic device (3, 4) mimics the motion of the arm of the user (116) (Figs. 1, 11-13, 25A, 56; 8:55-9:56, 13:41-14:34, 18:45-19:24, 35:1-67).
In this way, the imaging system and instruments can be operated in good coordination (19:22-24).  Like Larkin, Mizuno is concerned with surgical instruments.
Therefore, from these teachings of Larkin, Berlien, Simaan, and Mizuno, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Mizuno to the system of Larkin as modified in view of Berlien and Simaan since doing so would facilitate operating the imaging system and instruments in good coordination.

As per Claim 11, the combination of Larkin, Berlien, Simaan, and Mizuno teaches or suggests all limitations of Claim 10.  Larkin further discloses wherein the images generated by the controller (2202, 2210, 2212, 2214) include stereoscopic images (¶201, 209) based on information received from the first camera element (1854a) and the second camera element (Fig. 18C, 22A; ¶209, 250-255).

Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Berlien (US Patent No. 6,039,728).

As per Claim 14, Larkin discloses a method for managing a temperature (as per “cooling fluid to keep an LED within an acceptable temperature range” in ¶234) of a portion of a surgical robotic system (2104) (Figs. 3, 21A; ¶147-148, 233-234, 244-246), wherein the surgical robotic system (2104) includes a robotic device (2118) having first (1740a) and second robotic arms (1740b) and a camera assembly (1756/1850) having a camera housing (1852) for mounting first (1854a) and second camera elements (1854b) (Fig. 17B, 18C, 21A; ¶201-202, 209, 246), the method comprising:
cooling the portion of the camera housing (1852) to maintain a temperature of the portion of the camera housing (1852) within a preselected temperature range (¶233-234);
wherein the camera assembly (1756/1850) and the robotic device (2118) are sized and configured to be inserted within a patient (2122) (Figs. 3, 17B, 18C, 21A, 25B; ¶147, 201-204, 208-209, 244-246, 269).
Larkin does not expressly disclose:
wherein the method is for measuring a temperature of a portion of a surgical robotic system; and
measuring a temperature of a portion of the camera housing with a temperature sensor associated therewith, wherein the temperature sensor generates an output temperature signal; and
wherein the cooling is based on the output temperature signal.
Berlien discloses a catheter system (1:11-25) in which a thermostat (32) responsive to a temperature sensor (as per “temperature sensor in return line 34” in 5:54-58) operates to pump cooling fluid past an optical waveguide (2) (Figs. 1a, 2; 5:17-60).  The system operates to controllably remove waste heat (1:38-49, 5:54-60).  Like Larkin Berlien is concerned with surgical instruments.
Therefore, from these teachings of Larkin and Berlien, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Berlien to the system of Larkin since doing so would enhance the system by controllably removing waste heat.
Applying the teachings of Berlien to the system of Larkin would involve a system that operates “for measuring a temperature of a portion of a surgical robotic system” in that the cooling system of Larkin would be informed by the thermostat as per Berlien.
Further, the system would operate by “measuring a temperature of a portion of the camera housing with a temperature sensor associated therewith, wherein the temperature sensor generates an output temperature signal” in that in that the cooling system of Larkin would be informed by the thermostat as per Berlien.
In addition, the system would operate “wherein the cooling is based on the output temperature signal” in that the cooling system of Larkin would be informed by the thermostat as per Berlien.

As per Claim 15, the combination of Larkin and Berlien teaches or suggests all limitations of Claim 14.  Larkin further discloses providing a cooling subsystem (as per “may carry cooling fluid” in ¶233) in the camera housing (1852) for cooling the camera housing (1852) (¶233-234).

As per Claim 17, the combination of Larkin and Berlien teaches or suggests all limitations of Claim 15.  Larkin further discloses measuring at least one of a position and an orientation of the first camera element (1854a) with a first camera sensor (2206/2326), and measuring at least one of a position and an orientation of the second camera element (1854b) with a second camera sensor (2206/2326) (Figs. 18C, 22A, 23; ¶208-209, 250-255, 259-264).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Berlien (US Patent No. 6,039,728), further in view of Maahs (US Pub. No. 2006/0189845).

As per Claim 16, the combination of Larkin and Berlien teaches or suggests all limitations of Claim 15.  Larkin does not expressly disclose mounting the first and second camera elements within the camera housing such that the first and second camera elements freely rotate therein.
Maah discloses a tissue manipulation assembly (10) in which a visualization platform (18) cooperates with two manipulator arms (20, 22) (Fig. 1; ¶76, 83-84).  In one embodiment, the visualization platform (18) includes an imaging assembly (370) in which an articulable imaging element (372) may be rotated relative to structure of the imaging assembly (370) (Figs. 31A-B; ¶149-152).  In this way, the element (372) is configured to facilitate imaging of various tissue regions without having to reposition the entire assembly (¶151).  Like Larkin, Maahs is concerned with surgical instruments.
Therefore, from these teachings of Larkin, Berlien, Simaan, and Maahs, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Maahs to the system of Larkin as modified in view of Berlien and Simaan since doing so would facilitate imaging of various tissue regions.  Applying the teachings of Maahs to the system of Larkin as modified in view of Berlien and Simaan would involve a system “mounting the first and second camera elements within the camera housing such that the first and second camera elements freely rotate therein” in that the imaging system of Larkin would be modified in view of the teachings of Maahs.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Banik (US Pub. No. 2006/0069306) discloses a system for a surgical instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664